Exhibit 99.1 Press Release Dated July 19, 2017 NEWS RELEASE July 19, 2017 Farmers Capital Bank Corporation Announces Second Quarter Earnings Frankfort, Kentucky – Farmers Capital Bank Corporation (NASDAQ: FFKT) (the “Company”) reported net income of $4.5 million or $.60 per common share for the second quarter and $7.8 million or $1.04 per common share for the six months ended June 30, 2017. Net income for the current quarter is up $1.2 million or 34.6% compared to the quarter ended March 31, 2017 and $926 thousand or 26.0% compared to the second quarter of 2016. On a per common share basis, this represents an increase of $.16 and $.13, respectively. Net income for the current six months compared to the year ago period is down $1.9 million or 19.8%, which represents a decrease of $.26 per common share. There were no non-GAAP adjustments to net income for the three months ended June 30, 2017. Non-GAAP adjusted net income for the six months ended June 30, 2017 was $8.1 million or $1.08 per common share. For the linked quarter, non-GAAP adjusted net income was $3.6 million or $.48 per common share. Non-GAAP adjusted net income excludes after-tax expenses related to the Company’s consolidation and integration of its subsidiaries announced during the third quarter of 2016. Non-GAAP adjusted net income for the first six months of 2017 excludes pre-tax expenses of $472 thousand ($307 thousand after tax) related to the Company’s consolidation of its four bank subsidiaries and data processing subsidiary into one bank. The Company completed the consolidation in February 2017.
